Exhibit 10(i)

PARKER-HANNIFIN CORPORATION

AMENDED AND RESTATED

SAVINGS RESTORATION PLAN

Adopted: 07/21/2008

Effective: 07/21/2008

Parker-Hannifin Corporation, an Ohio corporation, (the “Company”), established
this Savings Restoration Plan (the “Plan”), originally effective October 1,
1994, for the purpose of attracting high quality executives and promoting in its
executives increased efficiency and an interest in the successful operation of
the Company by restoring some of the deferral opportunities and
employer-provided benefits that are lost under The Parker Retirement Savings
Plan due to legislative limits. The Plan was amended during December 2005 to
provide for certain transitional rules and is hereby amended and restated as of
July 21, 2008 and such other dates as specified herein to reflect the
requirements of the American Jobs Creation Act (“the Act”) with respect to the
terms and conditions applicable to amounts that are deferred under the Savings
Restoration Plan after December 31, 2004 and subject to Section 409A of the
Code. Except as otherwise specifically provided in Sections 4.1(i), 6.2(iii) and
8.4 of this Plan, all benefits deferred and vested under the Plan prior to
January 1, 2005 and any additional amounts that are not subject to Section 409A
of the Code, including the portion of a Participant’s Excess RIA Account that
was vested under the terms of the Plan in effect on December 31, 2004 and
earnings thereon, (the “Grandfathered Amounts”) shall continue to be subject
solely to the terms of the separate Plan as in effect on December 31, 2004. The
Plan will be administered in a manner consistent with the Act and Section 409A
of the Code and any Regulations or other guidance thereunder and any provision
in the Plan that is inconsistent with Section 409A of the Code shall be void and
without effect. Notwithstanding anything else in the Plan to the contrary,
nothing herein shall be read to preclude the Plan from using any transition
rules permitted under the Act, provided that no action will be permitted with
respect to the Grandfathered Amounts that will subject such amounts to
Section 409A of the Code.

ARTICLE 1 DEFINITIONS

 

1.1. Account shall mean the notional account established for record-keeping
purposes for a Participant pursuant to Article 5. The term Account shall include
the Restoration Account and/or the Excess RIA Account, as applicable.

 

1.2. Adjusted Matching Percentage shall mean the sum of 100% of the first 3% of
a Participant’s Total Deferral Percentage, plus 50% of the next 2% of the
Participant’s Total Deferral Percentage. The maximum Adjusted Matching
Percentage for any Plan Year shall be 4%.

 

1.3. Administrator shall mean the Company or, if applicable, the committee
appointed by the Board of Directors of the Company to administer the Plan
pursuant to Article 13.

 

1.4.

Affiliated Group shall mean the Company and all entities with which the Company
would be considered a single employer under Sections 414(b) and 414(c) of the
Code, provided that in applying Section 1563(a)(1), (2), and (3) of the Code for
purposes of



--------------------------------------------------------------------------------

 

determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Section 1563(a)(1), (2), and (3) of the Code, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 50 percent”
is used instead of “at least 80 percent” each place it appears in that
regulation. Such term shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code.

 

1.5. Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3.

 

1.6. Annualized Base Salary shall mean a Participant’s annualized base salary,
determined by the Administrator as of November 1 of the calendar year
immediately preceding the Plan Year for which the Matching Limit is being
determined.

 

1.7. Applicable Dollar Amount shall mean the “applicable dollar amount”
determined under Section 402(g)(1)(B) of the Code for the Plan Year for which
the Matching Limit is being determined.

 

1.8. Beneficiary shall mean the person or persons or entity designated as such
in accordance with Article 14.

 

1.9. Change in Control means the occurrence of one of the following events:

 

  (a) A change in ownership of the Company, which occurs on the date that any
one person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1.9(b) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 50% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

 

2



--------------------------------------------------------------------------------

  (b) A change in effective control of the Company, which occurs on either of
the following dates:

 

  (i) The date that any one person or more than one person acting as a group
(within the meaning of the Regulations under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the effective control of the Company or a change in ownership of the Company
(within the meaning of Section 1.9(a) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 30% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

 

  (ii) The date that a majority of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the board prior to the date of such
appointment or election.

 

  (c) a change in the ownership of a substantial portion of the Company’s
assets, which occurs on the date that any one person or more than one person
acting as a group (within the meaning of the Regulations under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group) assets that have a
total gross fair market value equal to or more than 65% of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions. The gross fair market value of assets shall be
determined without regard to liabilities associated with such assets.
Notwithstanding the foregoing, a transfer of assets shall not result in a change
in ownership of a substantial portion of the Company’s assets if such transfer
is to: (i) a shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock, (ii) an entity 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a person or group (within the meaning of the Regulations under
Section 409A of the Code) that owns, directly or indirectly, 50% or more of the
total value or voting power of the stock of the Company, or (iv) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly by a person or group described in Section 1.9(c)(iii) of this Plan.

 

3



--------------------------------------------------------------------------------

Notwithstanding Sections 1.9(a), 1.9(b)(i) and 1.9(c) above, the consummation of
a merger, consolidation, share exchange or similar form of corporate
reorganization of the Company or any Subsidiary that requires the approval of
the Company’s stockholders, whether for such transaction or the issuance of
securities in connection with the transaction or otherwise (a “Business
Combination”), shall not be deemed a Change in Control if, immediately following
such Business Combination: (a) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by securities of the Company eligible to vote for the election of
the Board (the “Company Voting Securities”) that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (b) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (c) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), following the Business Combination, were members of the Company’s
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination.

Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1.9(a) or 1.9(b)(i) above shall not be deemed to be a Change in
Control by virtue of any of the following situations: (a) an acquisition by the
Company or any Subsidiary; (b) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (c) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) the acquisition of stock of the Company from the Company.

 

1.10. Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.

 

1.11. Compensation shall mean:

 

  (a) For amounts that are due and payable before January 1, 2007, the sum of
the Participant’s base salary and regular bonuses (including profit-sharing, the
Company’s Return on Net Assets (RONA) Plan, and target incentive bonus, but
excluding sales commissions, payments under any long term incentive plan, volume
incentive plan, or other extraordinary bonus or incentive plan) for a Plan Year
before reductions for deferrals under the Plan, or the Executive Deferral Plan,
or the Savings Plan, or the Parker-Hannifin Corporation Cafeteria Plan, or the
Group Insurance Plan for Hourly and Salaried Employees of Parker-Hannifin
Corporation.

 

4



--------------------------------------------------------------------------------

  (b) For Plan Years beginning on and after January 1, 2007, Compensation shall
mean a Participant’s base salary before reductions for deferrals under the Plan,
or the Executive Deferral Plan, or the Savings Plan, or the Parker-Hannifin
Corporation Cafeteria Plan, or the Group Insurance Plan for Hourly and Salaried
Employees of Parker-Hannifin Corporation. Compensation shall not include any
amounts payable on account of Termination of Employment, whether paid
periodically or in a lump sum.

 

1.12. Crediting Rate shall mean: (a) the amount described in Section 1.12.1 to
the extent the Account balance represents either Annual Deferrals under Article
3 or earnings previously credited on such deferrals under Section 5.2(d), or
Excess RIA Contributions under Section 4.1(b) or earnings previously credited on
such Excess RIA Contributions under Section 5.2(d); or (b) the amount described
in Section 1.12.2 to the extent the Restoration Account balance represents
either Matching Credits under Section 4.1(a) or interest previously credited on
such Matching Credits under Section 5.2(d).

1.12.1 Crediting Rate for Annual Deferrals and Excess RIA Contributions shall
mean any notional gains or losses equal to those generated as if the Restoration
Account balance attributable to Annual Deferrals under Article 3 and the Excess
RIA Account Balance attributable to Excess RIA Contributions under
Section 4.1(b) had been invested in one or more of the investment portfolios
designated as available by the Administrator, less separate account fees and
less applicable administrative charges determined annually by the Administrator.

A Participant may elect to allocate his or her Restoration Account and Excess
RIA Account among the available portfolios. The gains or losses shall be
credited based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Restoration Account and
Excess RIA Account balance among the portfolios shall be determined by the
Administrator. The Participant’s allocation is solely for the purpose of
calculating the Crediting Rate. Notwithstanding the method of calculating the
Crediting Rate, the Company shall be under no obligation to purchase any
investments designated by the Participant.

1.12.2 Crediting Rate for Matching Credits shall mean any notional gains or
losses equal to those generated as if the Restoration Account balance
attributable to Matching Credits under Section 4.1(a) had been invested in the
Common Stock of the Company, including reinvestment of dividends. The rules and
procedures for determining the value of the Common Stock of the Company shall be
determined by the Administrator. The rules and procedures for re-allocating the
Restoration Account balance attributable to the Matching Credits among the other
portfolios offered under the Plan shall be determined by the Administrator.

 

1.13.

Disability shall mean the condition whereby a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and

 

5



--------------------------------------------------------------------------------

 

health plan covering employees of the Company. The Administrator, in its
complete and sole discretion, shall determine a Participant’s Disability. The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company, by a competent physician or medical
clinic selected by the Administrator to confirm Disability. On the basis of such
medical evidence, the determination of the Administrator as to whether or not a
condition of Disability exists or continues shall be conclusive.

 

1.14. Disability Benefit shall mean the benefit payable pursuant to Article 9.

 

1.15. Early Retirement Date shall mean age 55 with ten or more years of
employment with the Company.

 

1.16. Eligible Executive shall mean a key employee of the Company or any of its
subsidiaries who: (a) is designated by the Administrator as eligible to
participate in the Plan; and (b) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

 

1.17. Eligible RIA Executive shall mean an employee of the Company or any of its
subsidiaries who is entitled to receive an allocation to the Retirement Income
Account portion of the Savings Plan, and (a) who receives compensation, as such
term is used to determine contributions under the Savings Plan, in excess of the
amount specified in Section 401(a)(17) of the Code, or (b) whose benefits
payable from the Savings Plan are directly or indirectly limited pursuant to
Section 415(c) of the Code.

 

1.18. ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, and regulations or other guidance issued
thereunder.

 

1.19. Estimated Bonuses shall mean:

 

  (a) For each Plan Year beginning before January 1, 2007, the sum of a
Participant’s RONA and Target Incentive bonuses payable during the Plan Year for
which the Matching Limit is being determined, estimated in good faith by the
Administrator as of November 1 of the immediately preceding calendar year.

 

  (b) For each Plan Year beginning on and after January 1, 2007, the sum of a
Participant’s RONA and Target Incentive bonuses payable in August of the Plan
Year for which the Matching Limit is being determined, estimated in good faith
by the Administrator as of November 1 of the immediately preceding calendar
year.

 

1.20. Excess RIA Account shall mean the Account established pursuant to
Section 5.1(b) of this Plan.

 

1.21. Excess RIA Contribution shall mean the difference between the amount
actually contributed to a Participant’s Retirement Income Account under the
Savings Plan with respect to a Plan Year and the amount that would have been
contributed for such Plan Year but for the application of the Statutory Limits,
as adjusted for cost of living increases.

 

6



--------------------------------------------------------------------------------

1.22. Executive Deferral Plan shall mean the Parker-Hannifin Corporation Amended
and Restated Executive Deferral Plan as it currently exists and as it may
subsequently be amended.

 

1.23. Matching Credit shall mean the Company’s credit to the Participant’s
Restoration Account under Section 4.1(a).

 

1.24. Matching Limit shall mean, for any Plan Year, the excess of: (a) the
lesser of: (i) $17,000 or (ii) the product of the Adjusted Matching Percentage
times the sum of the Participant’s Projected Gross Compensation, over (b) the
product of 4% times the lesser of: (i) the Statutory Limit under
Section 401(a)(17) of the Code on compensation that may be taken into account
under the Savings Plan for the Plan Year, or (ii) the excess of a Participant’s
Projected Gross Compensation over the Participant’s Projected SRP Deferral and
Projected EDP Deferral.

 

1.25. Matching Percentage shall mean, for any Plan Year, the percentage
determined by dividing a Participant’s Matching Limit by the Participant’s
Projected SRP Deferral.

 

1.26. Normal Retirement Date shall mean the date on which a Participant attains
age 65.

 

1.27. Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participation Agreement pursuant to Article 2 or
an Eligible RIA Executive entitled to receive an Excess RIA Contribution.

 

1.28. Participation Agreement shall mean the Eligible Executive’s or Eligible
RIA Executive’s written or electronic election to participate in the Plan and/or
to select distribution options in accordance with Article 6.

 

1.29. Plan Year shall mean the calendar year.

 

1.30. Projected EDP Deferral shall mean the amount that would be deferred by a
Participant under Section 3.1(a) of the Executive Deferral Plan for the Plan
Year for which the Matching Limit is being determined, if the terms “Salary” and
“Bonuses” used therein referred to the Participant’s Annualized Base Salary and
Estimated Bonuses, respectively.

 

1.31. Projected Gross Compensation shall mean the sum of a Participant’s RONA
and target incentive bonuses payable during the Plan Year for which the Matching
Limit is being determined, estimated in good faith by the Administrator as of
November 1 of the immediately preceding calendar year, plus the Participant’s
Annualized Base Salary.

 

1.32. Projected Savings Plan Deferral shall mean the lesser of (a) the
Applicable Dollar Amount, or (b) 75% of the excess of a Participant’s Projected
Gross Compensation over the Participant’s Projected SRP Deferral and Projected
EDP Deferral.

 

7



--------------------------------------------------------------------------------

1.33. Projected SRP Deferral shall mean:

 

  (a) For the Plan Year beginning January 1, 2005:

 

  (i) For a Participant who is not eligible to participate in the Executive
Deferral Plan for such Plan Year, the lesser of: (A) $25,000 or (B) the product
of the sum of the Participant’s Annualized Base Salary and Estimated Bonuses
times the percentage of Compensation specified in the Participant’s Annual
Deferral under Section 3.1 for the Plan Year for which the Matching Limit is
being determined.

 

  (ii) For a Participant who is eligible to participate in the Executive
Deferral Plan for such Plan Year, the lesser of: (A) $7,600 or (B) the product
of the sum of the Participant’s Annualized Base Salary and Estimated Bonuses
times the percentage of Compensation specified in the Participant’s Annual
Deferral under Section 3.1 for the Plan Year for which the Matching Limit is
being determined.

 

  (b) For the Plan Year beginning January 1, 2006, the lesser of: (i) $25,000 or
(ii) the product of the sum of the Participant’s Annualized Base Salary and
Estimated Bonuses times the percentage of Compensation specified in the
Participant’s Annual Deferral under Section 3.1 for the Plan Year for which the
Matching Limit is being determined.

 

  (c) For each Plan Year beginning on and after January 1, 2007, the lesser of:
(i) $25,000 or (ii) the product of the Participant’s Annualized Base Salary
times the percentage of Compensation specified in the Participant’s Annual
Deferral under Section 3.1 for the Plan Year for which the Matching Limit is
being determined.

 

1.34. Regulations shall mean regulations issued under Section 409A of the Code.
Reference to any section of the Regulations shall be read to include any
amendment or revision of such Regulation.

 

1.35. Restoration Account shall mean the Account established pursuant to
Section 5.1(a).

 

1.36. Retirement shall mean a Separation from Service from the Affiliated Group
that follows Normal or Early Retirement Date.

 

1.37. Retirement Benefit shall mean the benefit payable pursuant to Article 6.

 

1.38. Savings Plan shall mean the Parker Retirement Savings Plan, as it
currently exists and as it may subsequently be amended.

 

1.39.

Separation from Service shall have the meaning set out in Section 1.409A-1(h) of
the Regulations; provided, that in applying Section 1.409A-1(h)(ii) of the
Regulations, a separation from service shall be deemed to occur if the Company
and the Participant reasonably anticipate that the level of bona fide services
the Participant will perform for the Affiliated Group after a certain date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by the Participant for the Affiliated Group (whether as an employee or as an
independent contractor) over the immediately preceding 36-month period (or the
full period of services performed for the Affiliated Group if the Participant
has been

 

8



--------------------------------------------------------------------------------

 

providing services to the Affiliated Group for less than 36 months). In the
event of a disposition of assets by the Company to an unrelated person, the
Company reserves the discretion to specify (in accordance with
Section 1.409A-1(h)(4) of the Regulations) whether a Participant who would
otherwise experience a Separation from Service with the Company as part of the
disposition of assets will be considered to experience a separation from service
for purposes of Section 1.409A-1(h) of the Regulations.

 

1.40. Specified Employee shall mean a person designated from time to time as
such by the Administrator pursuant to Section 409A(a)(2)(B)(i) of the Code and
the Company’s policy for determining specified employees.

 

1.41. Statutory Limits shall mean any limit on compensation taken into account
in calculating benefits under the Savings Plan under Section 401(a)(17) of the
Code or that directly or indirectly affects the amount of benefits payable from
the Savings Plan pursuant to Section 415(c) of the Code or any other applicable
Section of the Code.

 

1.42. Subsidiary shall mean any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity.

 

1.43. Survivor Benefit shall mean the benefit payable pursuant to Article 8.

 

1.44. Termination Benefit shall mean the benefit payable pursuant to Article 7.

 

1.45. Termination of Employment shall mean Separation from Service from the
Affiliated Group, other than Separation from Service due to Retirement,
Disability or death.

 

1.46. Total Deferral Percentage shall mean the percentage determined by dividing
the sum of a Participant’s Projected SRP Deferral and Projected Savings Plan
Deferral by the Participant’s Projected Gross Compensation.

 

1.47. Unforeseeable Emergency shall mean a severe financial hardship arising
from: (a) the illness or accident of the Participant, the Participant’s spouse,
or the Participant’s dependent (as defined in Section 152(a) of the Code),
(b) loss of the Participant’s property due to casualty, or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of when a Participant
has incurred an Unforeseeable Emergency shall be made by the Administrator, in
its sole discretion, pursuant to and subject to the conditions of Section 409A
of the Code and Regulations thereunder.

 

1.48. Valuation Date shall mean each day on which the New York Stock Exchange is
open, except that for purposes of determining the value of a distribution under
Articles 6, 7, 8, 9 or 15, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

 

9



--------------------------------------------------------------------------------

ARTICLE 2 PARTICIPATION

 

2.1. Participant Deferral or Automatic Participation.

 

  (a) An Eligible Executive shall become a Participant in the Plan on the first
day of the Plan Year coincident with or next following the date the individual
becomes an Eligible Executive, provided such Eligible Executive has submitted to
the Administrator a Participation Agreement prior to the beginning of the Plan
Year and within the enrollment period designated by the Administrator. In the
Participation Agreement, and subject to the restrictions in Article 3, the
Eligible Executive shall designate the Annual Deferral for the covered Plan
Year.

 

  (b) An Eligible RIA Executive shall become a Participant in this Plan
automatically on January 1 of the Plan Year immediately following the first Plan
Year that the Participant’s right to an Excess RIA Contribution accrues. A
Participant who is not an Eligible Executive for the first Plan Year that such
Participant is an Eligible RIA Executive (or any earlier Plan Year) shall submit
an initial Participation Agreement to the Administrator within thirty (30) days
of becoming a Participant in this Plan. To the extent permitted under
Section 409A of the Code, such a Participant’s election of a distribution option
in such an initial Participation Agreement submitted within thirty (30) days of
becoming a Participant in this Plan shall govern the form of payment of such
Participant’s Excess RIA Account, except as otherwise provided in Section 6.4.

 

  (c) An individual may be both an Eligible Executive and an Eligible RIA
Executive.

 

2.2. Continuation of Participation. An individual who has become a Participant
in this Plan pursuant to Section 2.1 shall continue as a Participant in the Plan
even though such individual ceases to be an Eligible Executive and/or an
Eligible RIA Executive; provided that any such Participant shall not be eligible
to: (a) make an Annual Deferral for a Plan Year unless the Participant is an
Eligible Executive for such Plan Year, or (b) receive an allocation of an Excess
RIA Contribution for a Plan Year if the Participant is not an Eligible RIA
Participant for such Plan Year.

ARTICLE 3 EXECUTIVE DEFERRALS

 

3.1. Deferral Election. A Participant may elect on the Participation Agreement
to make an Annual Deferral to defer a specified percentage of Compensation
relating to services performed during a Plan Year. Except as may be otherwise
permitted under Section 409A of the Code, an election to make Annual Deferrals
with respect to Compensation relating to services performed during a Plan Year
must be made prior to the beginning of such Plan Year. An election to make
Annual Deferrals for a Plan Year shall be irrevocable, except as otherwise
permitted by the Regulations, including Section 1.409A-3(j)(4)(viii) of the
Regulations, where cancellation of a deferral election is required by
Section 401(k) of the Code upon the Participant’s taking a hardship withdrawal
from the Savings Plan.

 

10



--------------------------------------------------------------------------------

3.2. Amount of Annual Deferral. The Annual Deferral shall be determined as
follows:

 

  (a) For the Plan Year beginning January 1, 2005:

 

  (i) For a Participant who is not eligible to participate in the Executive
Deferral Plan, any whole percentage between 1 and 15% of Compensation (maximum
Annual Deferral of $25,000).

 

  (ii) For a Participant who is eligible to participate in the Executive
Deferral Plan, any whole percentage between 1 and 5% of Compensation (maximum
Annual Deferral of $7,600).

 

  (b) For the Plan Year beginning January 1, 2006, any whole percentage between
1 and 15% of Compensation (maximum Annual Deferral of $25,000).

 

  (c) For any Plan Year beginning January 1, 2007 or later, any whole percentage
between 1 and 20% of Compensation (maximum Annual Deferral of $25,000).

 

3.3. Vesting. The Participant’s right to his or her Annual Deferrals and gains
or losses thereon, shall be 100% vested at all times.

ARTICLE 4 COMPANY CREDITS

 

4.1. Amount.

 

  (a) Matching Credit. The Company’s Matching Credit in each Plan Year shall
equal the product of the Participant’s Annual Deferral for such Plan Year times
the Matching Percentage for the Plan Year; provided, however, that in no event
shall the Matching Credit credited to a Participant’s Account in any Plan Year
exceed the Matching Limit for such Plan Year. The Matching Percentage and
Matching Limit for a Participant for any Plan Year shall be determined in good
faith by the Administrator as of December 31 of the immediately preceding
calendar year.

 

  (b) Excess RIA Contributions. Effective April 1, 2004, in the Plan Year
following any Plan Year in which an Eligible RIA Participant has an Excess RIA
Contribution with respect to the Savings Plan, the Eligible RIA Participant
shall receive an allocation of an amount equal to such Excess RIA Contribution.

 

4.2. Vesting.

 

  (a) The Participant’s right to receive Matching Credits and gains or losses
thereon credited to the Participant’s Restoration Account shall be one hundred
percent (100%) vested.

 

  (b) From April 1, 2004 to December 31, 2006, the Participant’s right to his or
her Excess RIA Account and gains or losses thereon shall be 100% vested after
the Participant has 5 years of Service, as such term is defined in the Savings
Plan, or upon attainment of Normal Retirement Age as that term is defined in the
Savings Plan.

 

11



--------------------------------------------------------------------------------

  (c) Effective January 1, 2007, the Participant’s right to his or her Excess
RIA Account and gains or losses thereon shall be 100% vested after the
Participant has 3 years of Service, as such term is defined in the Savings Plan,
or upon attainment of Normal Retirement Age as that term is defined in the
Savings Plan.

ARTICLE 5 ACCOUNTS

 

5.1. Accounts. Solely for record keeping purposes, the Company shall maintain an
Account for each Participant, which Account shall consist of one or more
sub-accounts, as follows:

 

  (a) A Restoration Account to which shall be credited all Annual Deferrals made
by a Participant and Matching Credits, as well as all gains or losses with
respect thereto.

 

  (b) An Excess RIA Account to which shall be credited the amount of the
Participant’s Excess RIA Contributions, as well as all gains and losses with
respect thereto.

 

5.2. The Timing of Credits.

 

  (a) Annual Deferrals made under Article 3 shall be credited to the Restoration
Account on the same day the deferrals would otherwise have been paid to the
Participant but for the deferral election;

 

  (b) Matching Credits under Article 4 shall be credited to the Restoration
Account as of the day the corresponding Annual Deferrals are credited to the
Restoration Account;

 

  (c) Excess RIA Contributions shall be credited to the Participant’s Excess RIA
Account as of February 1 (or the next business day thereafter) of the year in
which the Participant’s Excess RIA Contribution with respect to a Plan Year is
determined; and

 

  (d) Gains or losses shall be credited to the Participant’s Account as of the
close of business on each Valuation Date, based on the Crediting Rate in effect
for the day under Section 1.12.

 

5.3. Terminations. Following a Participant’s Termination of Employment,
Retirement or death, gains or losses shall continue to be credited to the
Participant’s Account through the final Valuation Date.

 

5.4. Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Account maintained for
such Participant.

ARTICLE 6 RETIREMENT BENEFITS

 

6.1. Amount. Upon Retirement, the Company shall pay to the Participant the value
of his or her vested Account at the time and in the manner determined pursuant
to the rules set forth in this Article 6.

 

12



--------------------------------------------------------------------------------

6.2. Form of Retirement Benefits. Except as otherwise provided pursuant to an
election under Section 6.4(c), the Retirement Benefit shall be paid monthly over
a period of fifteen (15) years; provided, however, that the Participant may
elect in accordance with the terms of Section 6.4 to have payment made in one of
the following options:

 

  (a) a single lump sum payment in cash;

 

  (b) monthly installments over 5, 10 or 15 years; or

 

  (c) an annual lump sum amount equal to a specified whole number percentage
(1-8%) of the account balance as of the Valuation Date preceding each such
annual payment, plus monthly installments of the remaining balance of the
Account over 5, 10 or 15 years. Annual lump sum payments pursuant to this
Section 6.2(c), with respect to all Retirement Benefits under this Plan,
including Grandfathered Amounts, shall be paid as follows: (i) the first lump
sum payment shall be made on the first day of the second month after the
Participant’s Retirement, and (ii) the remaining lump sum payments shall be made
on January 1 of each succeeding year in the applicable 5, 10 or 15 year period.

 

6.3. Time of Payment. Except as otherwise provided pursuant to an election under
Section 6.4(c), payment of a Participant’s Account shall be made or shall begin
as of the first day of the second month after the Participant’s Retirement or on
the first day of the month following the first, second, third, fourth or fifth
anniversary of the Participant’s Retirement, as elected by the Participant in
accordance with the terms of Section 6.4. Notwithstanding the foregoing, payment
to any Specified Employee will be made or will commence on the first day of the
seventh month following the Participant’s Retirement and shall include any
payments that would have been made between the Participant’s Retirement and the
actual date of commencement of payment if the Participant had not been a
Specified Employee.

 

6.4. Elections.

 

  (a) Initial Election. A Participant shall elect the time and form of payment
of his or her Account payable on Retirement on his or her initial Participation
Agreement, in accordance with such rules as the Administrator shall reasonably
apply.

 

  (b) One-Time Change by Participant. To the extent permitted by Section 409A of
the Code, a Participant may make a one-time election to delay payment or change
the form of payment at any time up to 12 months before the first scheduled
payment; provided, however, that: (i) any such election shall not be effective
for at least 12 months following the date made; and (ii) to the extent required
by Section 409A of the Code, as a result of any such change, payment or
commencement of payment shall be delayed for 5 years from the date the first
payment was scheduled to have been paid (taking into account any delay in
payment or commencement of payment under Section 6.3 on account of a
Participant’s status as a Specified Employee).

 

13



--------------------------------------------------------------------------------

  (c) Transitional Rule. Notwithstanding any other elections made hereunder and
only to the extent permitted by the Company and transitional rules issued under
Section 409A of the Code, through such date as specified by the Company pursuant
to transitional guidance issued under Section 409A of the Code, a Participant
may make one or more elections as to time and form of payment of his or her
Account under this Plan, provided that: (i) any such election(s) made during
2006 shall be available only for amounts that are payable after the 2006
calendar year and cannot accelerate any payment into the 2006 calendar year,
(ii) any such election(s) made during 2007 shall be available only for amounts
that are payable after the 2007 calendar year and cannot accelerate any payment
into the 2007 calendar year, and (iii) any such election(s) made during 2008
shall be available only for amounts that are payable after the 2008 calendar
year and cannot accelerate any payment into the 2008 calendar year. Any such
election(s) must be made by the date specified by the Company consistent with
guidance pursuant to Section 409A of the Code.

 

6.5. Small Benefit Exception.

 

  (a) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing,
with respect to a Participant’s Retirement Benefit under the Plan that would
otherwise be paid in installments (or as a combination of lump sums and
installments) prior to January 1, 2008, if the balance of the Participant’s
Account under the Plan as of the date payment would otherwise commence is less
than or equal to ten thousand dollars ($10,000), the Company shall pay such
benefit in a single lump sum; provided, however, that payment of a Retirement
Benefit to any Specified Employee pursuant to this Section 6.5(a) will be made
on the first day of the seventh month following the Participant’s Termination of
Employment.

 

  (b) Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Participant’s Retirement Benefit
under the Plan that would otherwise be paid in installments (or as a combination
of lump sums and installments) after December 31, 2007, if the aggregate
balances of the Participant’s accounts under the Plan, the Executive Deferral
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations as of the date payment would otherwise
commence is less than or equal to the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
Retirement Benefit under the Plan in a single lump sum; provided, however, that
payment of a Retirement Benefit to any Specified Employee pursuant to this
Section 6.5(b) will be made on the first day of the seventh month following the
Participant’s Termination of Employment.

ARTICLE 7 TERMINATION BENEFITS

 

7.1. Amount and Time of Payment. As of the first day of the second month after
Termination of Employment, the Company shall pay to the Participant a
Termination Benefit equal to the value of the vested Account as of the Valuation
Date. Notwithstanding the foregoing, payment of a Termination Benefit to any
Specified Employee pursuant to this Article 7 will be made on the first day of
the seventh month following the Participant’s Termination of Employment.

 

14



--------------------------------------------------------------------------------

7.2. Form of Termination Benefits. The Company shall pay the Termination
Benefits in a single lump sum.

ARTICLE 8 SURVIVOR BENEFITS

 

8.1. Amount. If the Participant dies (whether before or after Retirement or
other Termination of Employment) with any balance remaining in his or her
Account, the Company shall pay to the Participant’s Beneficiary a Survivor
Benefit equal to the vested balance of the Account on the date of death.

 

8.2. Form of Survivor Benefits. The Company shall pay the vested balance of the
Participant’s Account in a single lump sum payment in cash; provided, however,
that the Participant may elect in accordance with the terms of Section 6.4 to
have payment made in one of the following options:

 

  (a) a single lump sum payment in cash; or

 

  (b) monthly installments over 5, 10 or 15 years.

 

8.3. Time of Payment. Payment of Survivor Benefits shall be made or shall begin
as of the first day of the second month following the date of death, and the
provisions of Sections 6.3 and 6.4 regarding payment to a Specified Employee and
the 5-year delay of payments following certain elections shall be disregarded
for purposes of the payment of the Survivor Benefit pursuant to this Article 8.

 

8.4. Survivor Benefits Paid From Grandfathered Amounts. To the extent that the
Company pays to a Participant’s Beneficiary a Survivor Benefit consisting of
Grandfathered Amounts, the time and form of payment of such Grandfathered
Amounts shall be governed by the Participant’s election as in effect on
December 31, 2006 and the terms of the Plan as in effect on December 31, 2004;
provided, however, that after December 31, 2006 a Participant may make a
one-time election to have all Grandfathered Amounts paid in a lump sum as of the
first day of the second month after the Participant’s death (regardless of
whether the Participant dies before or after the date that payment of
Grandfathered Amounts would otherwise commence under the Plan). In accordance
with the terms of the Plan as in effect on December 31, 2004, any election to
change the form of payment of Survivor Benefits from Grandfathered Amounts must
be filed at least thirteen (13) months prior to the date that payment of
Survivor Benefits would otherwise commence or be made, unless the Participant’s
Beneficiary agrees to take a ten percent (10%) reduction in the value of the
Grandfathered Amounts.

 

8.5. Small Benefit Payments.

 

  (a) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing,
with respect to a Survivor Benefit under the Plan that would otherwise be paid
in installments prior to January 1, 2008, if the balance of the Participant’s
Account under the Plan as of the date that payment of the Survivor Benefit would
otherwise commence is less than or equal to ten thousand dollars ($10,000), the
Company shall pay such benefit in a single lump sum.

 

15



--------------------------------------------------------------------------------

  (b) Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Survivor Benefit under the Plan
that would otherwise be paid in installments after December 31, 2007, if the
aggregate balances of the Participant’s accounts under the Plan, the Executive
Deferral Plan and any other nonqualified deferred compensation arrangement that
is aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations as of the date that payment of the
Survivor Benefit would otherwise commence is less than or equal to the
applicable dollar amount in effect on such date under Section 402(g)(1)(B) of
the Code, the Company shall pay the Survivor Benefit under the Plan in a single
lump sum.

ARTICLE 9 DISABILITY BENEFITS

If a Participant suffers a Disability, the Company shall pay the Retirement
Benefit described in Article 6 to the Participant as if the date of the
Participant’s Disability were the Participant’s Normal Retirement Date;
provided, however, that the provisions of Sections 6.3, 6.4 and 6.5 regarding
payment to a Specified Employee and the 5-year delay of payments following
certain elections shall be disregarded for purposes of the payment of the
Disability Benefit pursuant to this Article 9.

ARTICLE 10 CHANGE IN CONTROL

If a Change in Control occurs, the Participant shall receive a lump sum payment
of the balance of the vested Account thirty (30) days after the Change in
Control. Such balance shall be determined as of the date of the Change in
Control, without regard to gains or losses attributable to the Account
thereafter.

ARTICLE 11 WITHDRAWALS

Upon a finding that the Participant has suffered an Unforeseeable Emergency, the
Administrator may permit the Participant to cease any on-going deferrals for the
Plan Year. Furthermore, the Participant may elect to receive a distribution from
his or her Account equal to the amount reasonably necessary to alleviate such
Unforeseeable Emergency, including the amount reasonably determined to be
sufficient to satisfy any applicable income taxes and penalties anticipated to
result from the distribution. In any case, no distribution may be made to a
Participant pursuant to this Article 11 to the extent that the Unforeseeable
Emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan, the Executive Deferral
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations. If a distribution is made to a
Participant on account of Unforeseeable Emergency, the Participant may not make
further Annual Deferrals under the Plan until one entire Plan Year following the

 

16



--------------------------------------------------------------------------------

Plan Year in which a distribution based on Unforeseeable Emergency was made has
elapsed, or such longer period as may be required by the Code. If, after
December 31, 2007, a distribution is made from Grandfathered Amounts due to a
“Financial Hardship” (as defined in the separate Plan applicable to
Grandfathered Amounts), no cessation of deferrals shall be required with respect
to Non-Grandfathered Amounts pursuant to this Article 11. Distributions to a
Participant in the event of an Unforeseeable Emergency pursuant to this Article
11 shall be made as follows: (a) first, from Grandfathered Amounts under the
Plan, to the extent thereof; (b) second, from other amounts under the Plan, to
the extent thereof; (c) third, from Grandfathered Amounts under the Executive
Deferral Plan, to the extent thereof; and (d) fourth, from other amounts under
the Executive Deferral Plan, to the extent thereof.

ARTICLE 12 CONDITIONS RELATED TO BENEFITS

 

12.1. Non-assignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or in any manner whatsoever. These benefits shall be exempt
from the claims of creditors of any Participant or other claimants and from all
orders, decrees, levies, garnishment or executions against any Participant to
the fullest extent allowed by law.

 

12.2. No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participants and any
Beneficiaries shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations under this Plan.

 

12.3. Protective Provisions. Each Participant shall cooperate with the Company
by furnishing any and all information requested by the Administrator, in order
to facilitate the payment of benefits under this Plan, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan. If a Participant makes any material misstatement of information or
nondisclosure of medical history, then no benefits shall be payable to the
Participant or the Participant’s Beneficiary or estate under the Plan beyond the
sum of the Participant’s Annual Deferrals.

 

12.4. Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

ARTICLE 13 ADMINISTRATION OF PLAN

The Company shall administer the Plan, provided, however, that the Company may
elect to appoint a committee of three (3) or more individuals to administer the
Plan. All references to the Administrator herein shall refer to the Company or,
if such committee has been appointed, the committee.

 

17



--------------------------------------------------------------------------------

The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms, provided that such authority shall be exercised consistent with the
requirements of Section 409A of the Code. The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the
Administrator shall be final and binding. The individuals serving on the
committee shall, except as prohibited by law, be indemnified and held harmless
by the Company from any and all liabilities, costs, and expenses (including
legal fees), to the extent not covered by liability insurance arising out of any
action taken by any member of the committee with respect to the Plan, unless
such liability arises from the individual’s own gross negligence or willful
misconduct.

ARTICLE 14 BENEFICIARY DESIGNATION

The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant’s death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the spouse, and the spouse’s consent shall be witnessed by a notary public.

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the estate of the last to die of the Participant and the
Beneficiaries.

ARTICLE 15 AMENDMENT AND TERMINATION OF PLAN

 

15.1. Amendment of Plan.

 

  (a) The Company may at any time amend the Plan in whole or in part, provided,
however, that such amendment: (i) shall not decrease the balance of the
Participant’s Account at the time of such amendment; and (ii) shall not
retroactively decrease the applicable Crediting Rate of the Plan prior to the
time of such amendment.

 

  (b)

In addition, no amendment shall permit an acceleration of time of payment of a
Participant’s benefit under the Plan, other than: (i) as necessary to comply
with a certificate of divestiture, as defined in Section 1043(b)(2) of the Code;
(ii) in accordance with Sections 6.5 and 8.5 with respect to small cashouts;
(iii) as necessary to pay Federal Insurance Contribution (“FICA”) taxes and any
resulting federal, state, local or foreign income taxes attributable to amounts
deferred under the Plan, subject

 

18



--------------------------------------------------------------------------------

 

to the limitations of Section 1.409A-3(j)(4)(vi) of the Regulations; (iv) in the
event the arrangement fails to meet the requirements of Section 409A of the Code
with respect to one or more Participants, and then only in such amount as is
included in income of such Participant(s) as a result of such failure; (v) due
to a termination of the Plan pursuant to Section 15.2 that meets the
requirements of Section 1.409A-3(j)(4)(ix) of the Regulations; or (vi) as
otherwise may be permitted under Section 409A of the Code.

 

  (c) The Company may amend the Crediting Rate of the Plan prospectively, in
which case the Company shall notify the Participants of such amendment in
writing within thirty (30) days after such amendment.

 

15.2. Termination of Plan. The Company may terminate the Plan only as permitted
by Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code. Notwithstanding the foregoing, the
Company may at any time determine to cease all future deferrals and
contributions to the Plan. In such event, Participants’ Accounts shall continue
to be held and administered in accordance with the terms of this Plan; provided,
however that the Company shall determine, in its sole discretion, whether to
continue to credit Participants’ Accounts with earnings at the otherwise
applicable Crediting Rates or instead to credit Participants’ Accounts, as of
January 1 of the year that all future deferrals and contributions to the Plan
are ceased, with a reasonable rate of interest, not less than the prime rate as
published in the Wall Street Journal, in either case continuing until
distribution of Participants’ Accounts in accordance with the terms of the Plan.

 

15.3. Company Action. Except as provided in Section 15.4, the Company’s power to
amend or terminate the Plan shall be exercisable by the Company’s Board of
Directors or by the committee or individual authorized by the Company’s Board of
Directors to exercise such powers.

 

15.4. Distribution on Income Inclusion Under Section 409A. In the event the
Administrator determines that amounts deferred under the Plan fail to meet the
requirements of Section 409A of the Code and must be recognized as income for
federal income tax purposes, distribution of the amount required to be included
in income shall be made to affected Participants to the extent permitted by
Section 409A of the Code.

ARTICLE 16 MISCELLANEOUS

 

16.1. Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

16.2. ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

19



--------------------------------------------------------------------------------

16.3. Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.

 

16.4. Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken under this Plan shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company.

 

16.5. Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

16.6. Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

16.7. Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

16.8. Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by a Participant shall not operate or be construed as a waiver of
any subsequent breach by such Participant.

 

16.9. Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the State of Ohio except where the laws of the State of Ohio
are preempted by ERISA or the Code.

 

16.10. Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail, facsimile, or electronic mail to the principal office
of the Company, directed to the attention of the Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

ARTICLE 17 CLAIMS AND REVIEW PROCEDURES

 

17.1.

Claims Procedure. The Company shall notify a Participant in writing, within
ninety (90) days after his or her written application for benefits, of his or
her eligibility or noneligibility for benefits under the Plan. If the Company
determines that a Participant is not eligible for benefits or full benefits, the
notice shall set forth: (a) the specific reasons for such denial; (b) a specific
reference to the provisions of the Plan on which the denial is based; (c) a
description of any additional information or material necessary for the claimant
to perfect his or her claim, and a description of why it is needed; and (d) an
explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have the
claim reviewed. If the

 

20



--------------------------------------------------------------------------------

 

Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Participant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.

 

17.2. Review Procedure. If a Participant is determined by the Company not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Participant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Participant (and counsel, if any) an opportunity to present his
or her position to the Company in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Participant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If the sixty-day period is not sufficient, the decision
may be deferred for up to another sixty-day period at the election of the
Company, but notice of this deferral shall be given to the Participant. In the
event of the death of the Participant, the same procedures shall apply to the
Participant’s beneficiaries.

 

17.3. Payment. Any benefits paid in accordance with the procedures provided in
this Article 17 shall be made consistent with the rules of Section 409A of the
Code.

 

21